Citation Nr: 1313613	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  08-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left thigh injury, currently rated 10 percent disabling. 

2.  Propriety of a rating reduction from 20 percent to noncompensable for bilateral hearing loss, effective March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active naval service from February 1976 to April 1986 and from July 1988 to August 1992.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part, denied an increased rating for left thigh injury.  In May 2006, the Veteran submitted a notice of disagreement (NOD) expressing his dissatisfaction with the decision.  The RO issued a statement of the case (SOC) in September 2008 and the Veteran perfected his appeal later that month.  

This appeal also arises from a December 2008 rating decision that reduced the rating for the Veteran's service-connected bilateral hearing loss from 20 percent to noncompensable (zero percent).  Initially, June and November 2007 RO rating decisions that proposed to reduce, and then reduced, a 20 percent schedular rating to noncompensable effective from March 1, 2008, for bilateral hearing loss.  The Veteran submitted his NOD in December 2007, placing the issue on appeal to the Board.  Later, in an August 2008 letter that lists all service-connected disabilities and their ratings, the RO provided assurance to the Veteran that his hearing loss remained rated 20 percent disabling.  The Veteran responded by withdrawing his NOD in September 2008 as to all issues but the left thigh claim; however, shortly thereafter, in September 2008, the RO issued a rating decision and a SOC informing the Veteran that system errors had improperly restored the 20 percent rating and that the proposed reduction must be made.  In October 2008 and in December 2008, the RO issued new rating decisions that proposed, and reduced, a 20 percent rating to noncompensable effective from March 1, 2009, for bilateral hearing loss.  In February 2013, the Veteran's representative asked that the substantive appeal submitted in September 2008 be accepted as a new NOD to the September 2008 rating decision that had informed the Veteran of the prior improper restoration of a 20 percent rating for bilateral hearing loss.  Notably, this procedural history would represent a NOD with a proposed reduction rather than the actual reduction in December 2008.  However, as the Board recognizes that the Veteran withdrew the initial NOD based on information supplied by the RO at that time indicating that his hearing loss rating was to remain at 20 percent, the Board will consider the NOD as timely filed as to the December 2008 reduction.

In a March 2013 brief, the Veteran's representative also referenced issues of entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling, and entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).  The Veteran submitted NODs with decisions denying these two claims.  In the September 2008 SOC that also addressed the left thigh claim, the RO continued to deny the low back and TDIU claims.  Significantly, when the Veteran submitted his substantive appeal (VA Form 9) later in September 2008, he checked the box indicating that he was only appealing the following issues and then he listed the left thigh claim.  Additionally, the Veteran submitted another statement indicating that he was withdrawing his "IU and Back Appeal."  Therefore, these two issues are not on appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2012).

The Veteran requested hearings on various issues at various times, but he has since withdrawn all hearing requests.   

The record before the Board consists of three volumes of a paper claims files and an electronic file known as Virtual VA.


REMAND

The Board finds it necessary to remand the claims on appeal for additional development and consideration.

The last VA compensation examination of the Veteran's left thigh was conducted in April 2008.  Given that over five years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his left thigh injury.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Rating decisions have been associated with the claims file dated in May 2010, October 2011, and November 2011.  Although the decisions pertain to claims not on appeal, the ratings reference evidence that is not included in the paper claims file presently before the Board or in Virtual VA.  The rating decisions reference:  treatment records from the VA Medical Centers (VAMCs) in Miami, Orlando and Tampa, Florida; VA examination reports; and statements from the Veteran.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file the records referenced in these rating decisions or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2012) (decisions of the Board are based on a review of the entire record).

It appears that the Veteran receives regular treatment at the Miami, Orlando and Tampa VAMCs.  Updated treatment records should be obtained in light of the remand.

The Board notes that records from the Social Security Administration (SSA) were obtained in September 2008 in the form of a digital disc.  On remand, the contents of the disc provided by SSA should be printed out and associates with the claims folder.

As noted in the introduction, the Board has determined that the Veteran submitted a NOD with the December 2008 rating decision.  Thus, there is disagreement with the propriety of a rating reduction from 20 percent to noncompensable for bilateral hearing loss, effective March 1, 2009.  A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2012).  Therefore, the issuance of a SOC is required regarding this issue.  The Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Locate and associate with the paper claims file or Virtual VA any temporary folders that are being maintained at the RO on behalf of the Veteran, including the evidence referenced in the May 2010, October 2011, and November 2011 rating decisions.

2.  Obtain the Veteran's more recent treatment records from the Miami, Orlando and Tampa VAMCs and associate the records with the claims folder.

3.  Print out the contents of the disc provided by SSA and associate the records with the claims folder.

4.  After securing any additional records, schedule a VA examination to determine the severity of the Veteran's service-connected left thigh injury.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should specifically identify each injured Muscle Group associated with the Veteran's service-connected left thigh injury.  The examiner should determine the extent and current degree of impairment manifested by any muscle damage.  The examiner should also remark as to whether the disability associated with any affected Muscle Groups would be considered slight, moderate, moderately severe, or severe.  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Further, the examiner should identify any functional impairment, including any limitation of motion of the left hip and left knee.  If there is any effect on the hip or knee, or other joint function, the effects, whether due to pain, weakness, etc., should be described in terms of limitation of motion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2012) regarding the issue of propriety of a rating reduction from 20 percent to noncompensable for bilateral hearing loss, effective March 1, 2009.  This is required unless the matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

7.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue of entitlement to an increased rating for left thigh injury, currently rated 10 percent disabling.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


